         Case 7:20-mj-01365-UA Document 6 Filed 07/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,                                      CONSENTTO PROCEED BY VIDEO OR
                                                                TELE CONFERENCE
                         -against-
Roiando Garcia                                                     20 M 1365
                                      Defendant(s)                                     / L/
                                                -X



Defendant Roiando Garcia hereby voluntarily consents to participate in the following
proceeding via X videoconferencing or X teleconferencing:


X initial Appearance Before a Judicial Officer


_x __ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)


_x_ Bail/Detention Hearing


        Conference Before a Judicial Officer - Assignment of Counsel




 /<> I l^l^fc? <\^>^\ [ \ff^                         Daniel S. Parker /s/
Defendant's Signature f^r^.^:^^                      Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)
                   "l\


    ^ I ^ 5^ ^^
                              x                      Daniei S. Parker
                                                     Print Counsel's Name
Print Defendant's Name



This proceeding was conducted by reliable video or tel,ephone~co^eren&irig^cRnology.

 -7/|^/-z<?
Date'                                                         iB^Judge/U.S, Magistrate Judge
